Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Frank Scutch III on March 31, 2021.
The application has been amended as follows: 
1.    (examiner’s amendment) A control panel having ultraviolet (UV) disinfection comprising:
a housing for configuring a liquid crystal display (LCD) screen there having touch screen control;
at least one light source, comprising at least one LED, operating in the UV-C spectrum; and 
a dynamically moveable multi-reflector assembly for directing light from the at least one LED to a designated area of the LCD screen.

4.    (examiner’s amendment) A control panel as in claim 2, wherein the at least one light -source 
Allowable Subject Matter
1.         Claims 1-18 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a control panel having ultraviolet (UV) disinfection comprising:
a housing for configuring a liquid crystal display (LCD) screen there having touch screen control;
at least one light source, comprising at least one LED, operating in the UV-C spectrum; and 
a dynamically moveable multi-reflector assembly for directing light from the at least one LED to a designated area of the LCD screen.
 
             Regarding claim 8, the prior art search failed to disclose a control panel human machine interface (HMI) having surface disinfection comprising:
a housing having a liquid crystal display (LCD) touch screen therein;
at least one ultraviolet (UV) light source;
a moveable multi-reflector assembly for directing light from the UV light source; and 
wherein the multi-reflector assembly can both rotate and/or move linearly along an axis for distributing UV light to a designated location on the LCD surface.

             Regarding claim 14, the prior art search failed to disclose a control panel used in a human machine interface (HMI) for providing ultraviolet (UV) disinfection comprising:
a housing with a liquid crystal display (LCD) touch screen configured therein;
at least one light source for emitting light in the UV-C spectrum; 
a primary reflector partially surrounding the at least one light source for directing light in a first predetermined direction; and
a secondary reflector configured forward of the at least one light source for directing light towards the primary reflector; and
wherein the primarily reflector and secondary reflector can rotate or move along a linear axis for directing UV-C light to a desired location on the touch screen.

3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): a housing for configuring a liquid crystal display (LCD) screen there having touch screen control; and 
a dynamically moveable multi-reflector assembly for directing light from the at least one LED to a designated area of the LCD screen.

4.      The prior art search did not disclose or make obvious claim 8, with the elements of (emphasis added): a housing having a liquid crystal display (LCD) touch screen therein;
at least one ultraviolet (UV) light source;
a moveable multi-reflector assembly for directing light from the UV light source; and
wherein the multi-reflector assembly can both rotate and/or move linearly along an axis for distributing UV light to a designated location on the LCD surface.

5.      The prior art search did not disclose or make obvious claim 14, with the elements of (emphasis added): a housing with a liquid crystal display (LCD) touch screen configured therein; 
a primary reflector partially surrounding the at least one light source for directing light in a first predetermined direction; and
a secondary reflector configured forward of the at least one light source for directing light towards the primary reflector; and
wherein the primarily reflector and secondary reflector can rotate or move along a linear axis for directing UV-C light to a desired location on the touch screen.

6.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.